DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-6 & 9-13 are pending on the application, of which claim 1 is amended, claim 13 is newly added, and claims 7-8 have been cancelled.
In light of the amendments to the claims the previous rejections are withdrawn and a new ground of rejection is presented below.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 & 9-13, submitted on 10/12/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claim(s) 1-6 & 9-13, submitted on 08/29/2022, have been considered and addressed in the advisory action dated 09/15/2022.
Claim Objections
Claims 2-3 are objected to because of the following informalities:  In claims 2-3 & 12, “the nozzle” should “the at least one nozzle” in order to maintain consistent terminology throughout.  Appropriate correction is required.
Claim Interpretation
Claim 1 recites that the heating element is made from a flat metallic material and provided as a pressed-form part, however the limitations of being flat and press formed are not given weight as they are product by process and the claims themselves are drawn to an apparatus.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 6 indicates that the heating element is at least partially inside the cleaning agent inlet, however claim 1 indicates that the heating element is isolated from a wetted area of the annular channel. Thus, claim 1 indicates the embodiment in which the heating element is isolated within the annular channel. In said embodiment there is no disclosure of a heating element within the cleaning agent inlet. The embodiment which discloses the isolated heating element within the annular channel is depicted by Fig.2 and [0033] of the published application. The disclosure does not reasonably convey that an embodiment in which the heating element is isolated within the channel and present within the cleaning agent inlet was contemplated at the time of filing.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 & 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, applicant states that “an annular channel may be provided via a cleaning agent inlet with the cleaning agent” it is unclear as to what this limitation implies. Is the annular channel provided via the cleaning agent inlet or not? Further, what does it mean for the annular channel to be provided via a cleaning agent inlet with the cleaning agent? Is the annular channel formed by the inlet and cleaning agent, is the inlet connected to the channel for supplying cleaning agent, or does it mean something else entirely? Further clarification is required. For examination purposes, the limitation will be understood to mean that the annular channel connects to a cleaning agent inlet for supplying cleaning agent.
The remaining claims are rejected for their dependence on a previously rejected claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6 & 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rousseau (US20160103316A1) in view of Dellock (US20180363945A1), Schlein (DE102014205108A1), Bulgajewski (US20180017785A1), and Chu (US20120170119A1).
As to claims 1 & 9, Rousseau discloses a cleaning device (see Figs.1-6 ref 1) with a camera (Figs.1-6 ref 2, reads on optical sensing device) for a vehicle (abstract). The cleaning device uses a fluid cleaning agent [0030]. The cleaning device further comprising: a housing (see Figs.1-6 refs 4 and 29) in which at least part of the camera is disposed; an annular channel inside the housing (see Figs.1-5 ref 24, best seen in Fig.3) and at least somewhat connected to a cleaning agent inlet (see Figs.1-3 refs 28/29); the annular channel partially encloses the transparent element of the camera (see Figs.1-6); at least one nozzle (Figs.1-4 ref 32) to spray the camera lens with liquid from the annular channel; one electrically conductive heating element (see Fig.5 ref 36) for heating an area of the housing that adjoins the annular channel [0036], the at least one electrically conductive heating element having an annular portion [0010 & 0036] that is molded into the wall [0036]. The limitation of the heating element being made from a flat metallic material and provided as a press formed part is not given weight, as such limitations are attributed to product by process claims and the claim at hand is an apparatus claim. Rousseau does not disclose the heating element being located inside the annular channel and isolated from a wetted part of the annular channel. However, such a feature would have been obvious in light of the teachings of Dellock and Schlein.
Dellock discloses an art related washer for vehicles wherein a heating element may be located adjacent a fluid flow path but isolated from the flow path [0039] via being recessed further within a layer. The heating element is metallic in nature [0013 & 0049]. Accordingly, a channel can be construed to include the recessed portion in which a heating element is disposed. The heating element located adjacent the flow path, allows for heating of fluid and facilitates removal of debris and ice [0030-0031].
Schlein discloses an art related washing system for a vehicle (abstract), wherein a heating element is isolated from a wetted area (Fig.3 ref 16) via a wall [0016]. The heating element being provided in the wall of the nozzle formation (Fig.3) allows for large water channel designs and a low temperature requirement to prevent freezing [0009]. The heating element is also molded/casted with water channel of the nozzle element in order to make the device more cost effective [0007].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Rousseau to incorporate the ring shaped heater element inside an isolated and recessed portion of the annular channel. Such a modification allows the fluid to be heated to facilitate removal of debris and ice (Dellok [0030-0031]) while also allowing for larger water channel designs with lower temperature requirements to prevent freezing (Schlein [0007]). Assuming arguendo that the limitation of being formed from a flat material is given weight, the following rejection is provided. The heating element is disclosed as a wire in a flexible sheet (Rousseau [0035]). Sheets are known to be flat, (see definition A2 at https://dictionary.cambridge.org/us/dictionary/english/sheet) and one of ordinary skill in the art understands that a wire is typically made of metal (see also Dellock [0013 & 0049] indicating a wire is metal). Alternatively, should the term sheet be insufficient the indicate a flat nature, the following alternative rejection is provided.
Bulgajewski discloses an art related heater (abstract) for a vehicular camera [0002], wherein an electrical heater band is flat and annularly shaped (Fig.4-5 ref 34) and made is at least partially metallic [0040]. Chu discloses an art related defrosting device of a camera (abstract) having an annularly shaped heating element (Figs.4, 8, & 11 ref 10) that is flat in nature and metallic [0021]. Thus, both Bulgajewski and Chu disclose that a shape for a heater can be annularly shaped and flat in nature when needing to be applied in an annular manner.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to further modify Rousseau to utilize an annular shaped heater that is flat in nature as a known alternative for the purposes of heating. It is in the purview of one of ordinary skill in the art to utilize one known heater shape in place of another with a reasonable expectation of success. This is especially true when Rousseau does not showcase the shape of the heater being utilized, and other ring shaped heaters are known within the art. See also MPEP 2144.04 Section IV.
As to claims 2-3 & 12, Modified Rousseau teaches the device of claim 1, wherein the annular channel is formed by a recess inside the housing which radially surrounds an optical axis of the device (see Rousseau Figs.1-6) and is closed by a cover element (Rousseau combination of refs 12, 14, & 16); the nozzles are disposed on the cover element and the nozzles are a part of the cover as a single unit (see Rousseau Figs.1-4). As to the limitation of the housing being liquid tight, such a feature is inherently present in order for the invention to work (i.e. leaks are not an intended feature of the housing). Further, since the annular channel and the cover are a single piece, there exists a bond that holds the cover and housing together as it is molded (Rousseau [0036]). It is not reasonably expected that there would be any leakage other than the intended output from the nozzle.
As to claim 4, Modified Rousseau teaches the device of claim 1, wherein the heating element is disposed within the annular channel (see Dellock [0039] and Schlein Fig.3). The annular channel is within the housing, and thus the heating element within the annular channel is also within the housing.
As to claim 5, Modified Rousseau teaches the device of claim 1, wherein the heating element is at least partially disposed in the housing and outside the annular channel (see Rousseau Fig.6 ref 38, Dellock Fig.4, and/or Schlein Fig.3 ref 15 which all show that the heating element has some portion which extends outwards through a housing in order provide an electrical connection).  
As to claim 6, Modified Rousseau teaches the device of claim 1, wherein the heating element has control wires (best seen in Rousseau Fig.6 ref 38), which are provided in the same duct as a cleaning agent inlet (best seen in Rousseau Fig.3). Thus, at least some portion of the heating element is partially disposed within the cleaning agent inlet.
As to claims 10-11, Modified Rousseau teaches the device of claim 1, the cleaning device and camera are mounted in a vehicle (Rousseau [0012-0014 & 0021-0026] see also claims 7 & 18 further indicating that the device and camera are installed on a vehicle). 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rousseau (US20160103316A1) in view of Dellock (US20180363945A1), Schlein (DE102014205108A1), Bulgajewski (US20180017785A1), and Chu (US20120170119A1) as applied to claim 1 above, and further in view of Munk (US20140374505A1), Glickman (US20180354467A1), and Rehs (US6501907B1).
As to claim 13, Modified Rousseau teaches the device of claim 1, wherein heating element is isolated from the wetted part of the annular channel. This isolation is provided a casting process using a potting compound (Schlein [0002 & 0007]). The potting compound reading a casting compound. However, assuming arguendo that Modified Rousseau does not teach the limitations of a casting compound covering the heating element to isolate it, such a well-known feature in the art, as evidenced by Munk, Glickman, Rehs
Munk discloses an art related washer device for a vehicle (abstract), wherein sealing compound is known for holding a heating element in place and sealing/isolating the heating element to extend service life (abstract, [0002 & 0006-0007]).
Glickman discloses an art related washer device for a vehicle (abstract), wherein a heating element (Fig.3 ref 60) is provided in an isolated polymer pour [0045], thereby reading on a casting compound. The polymer coating prevents the heating from shorting [0045]
Rehs discloses an art related washer device for a vehicle (abstract) wherein a compound isolates and insulates a heater (Col.2 lines 65 to Col.3 line 10), thereby reading on a casting compound. 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to further modify Rousseau to encase the heating element within a casting compound in order to isolate and hold the heating element (Munk abstract or Rehs abstract) and/or prevent shorts (Glickman [0045]). It is in the purview of one of ordinary skill in the art to utilize one known method of isolating a heating element in place of another known method, with a reasonable expectation of success.

Claims 1-6, 9, & 12 is/are rejected under 35 U.S.C. 103 as being obvious over Ringler (US20180201232A1) in view of Rousseau (US20160103316A1), Dellock (US20180363945A1), Schlein (DE102014205108A1), Bulgajewski (US20180017785A1), and Chu (US20120170119A1).
The primary applied reference has a common inventor & assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
As to claims 1-3, 9, & 12, Ringler discloses camera cleaning device (abstract) and camera (Fig.2 ref 20) with a transparent lens (Fig.2 ref 21). The cleaning device comprising: a housing (Fig.1 ref 6) in which the camera is disposed; an annular channel (Fig.3 ref 11) is disposed in the housing; a cleaning agent inlet (Fig.4 ref 2) for filling the annular channel with cleaning fluid; the annular channel encloses the transparent element (see Figs.3-6); at least one nozzle fed from the annular channel (Fig.1 ref 12) for spraying the lens with fluid; the annular channel being formed by a recess inside the housing which radially surrounds the an optical axis of the camera (see Fig.2-4); a cover element (Fig.3 ref 15) that closes the recess and houses the nozzle; the interface between the nozzle and the cover element is liquid tight or bonded [0039]; the nozzle is made in one piece with the cover element (see Fig.3). Ringler does not teach the presence of an electrically conductive heating element or the heating element has an annular portion in the annular channel, however such a feature would have been obvious in light of the teachings of Rousseau, Dellock, and Schlein. 
Rousseau teaches an art related camera cleaning device (abstract) that uses annular channels to supply fluid to a camera lens (see Figs.1-4) and further discloses the use of a heating element (Fig.5 ref 36) formed on an area of a housing that adjoins the annular channel in order to de-ice the camera [0036]. The heating element is formed as an electrically conductive wire in a flat element (see [0035]; Sheets are known to be flat, see definition A2 at https://dictionary.cambridge.org/us/dictionary/english/sheet) and is located in the housing outside an annular channel (see Figs.5-6 & [0036]). 
Dellock discloses an art related washer for vehicles wherein a heating element may be located adjacent a fluid flow path but isolated from the flow path [0039] via being recessed further within a layer. The heating element is metallic in nature [0013 & 0049]. Accordingly, a channel can be construed to include the recessed portion in which a heating element is disposed. The heating element located adjacent the flow path, allows for heating of fluid and facilitates removal of debris and ice [0030-0031].
Schlein discloses an art related washing system for a vehicle (abstract), wherein a heating element is isolated from a wetted area (Fig.3 ref 16) via a wall [0016]. The heating element being provided in the wall of the nozzle formation (Fig.3) allows for large water channel designs and a low temperature requirement to prevent freezing [0009]. The heating element is also molded/casted with water channel of the nozzle element in order to make the device more cost effective [0007].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Ringler to incorporate a ring shaped heater element inside an isolated and recessed portion of the annular channel. Such a modification allows the fluid to be heated to facilitate removal of debris and ice (Dellok [0030-0031]) while also allowing for larger water channel designs with lower temperature requirements to prevent freezing (Schlein [0007]). One of ordinary skill in the art understands that a wire is typically made of metal (see also Dellock [0013 & 0049] indicating a wire is metal). Alternatively, should the term sheet be insufficient the indicate a flat nature, the following alternative rejection is provided.
Bulgajewski discloses an art related heater (abstract) for a vehicular camera [0002], wherein an electrical heater band is flat and annularly shaped (Fig.4-5 ref 34) and made is at least partially metallic [0040]. Chu discloses an art related defrosting device of a camera (abstract) having an annularly shaped heating element (Figs.4, 8, & 11 ref 10) that is flat in nature and metallic [0021]. Thus, both Bulgajewski and Chu disclose that a shape for a heater can be annularly shaped and flat in nature when needing to be applied in an annular manner.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to further modify Ringler to utilize an annular shaped heater that is flat in nature as a known alternative for the purposes of heating. It is in the purview of one of ordinary skill in the art to utilize one known heater shape in place of another with a reasonable expectation of success. See also MPEP 2144.04 Section IV.
As to claim 4, Modified Ringler teaches the device of claim 1, wherein the heating element is disposed in the housing in the annular channel (see Dellock [0039] and Schlein Fig.3). 
As to claim 5, Modified Ringler teaches the device of claim 1, wherein the heating element is at least partially disposed in the housing and outside the annular channel (see Rousseau Fig.6 ref 38, Dellock Fig.4, and/or Schlein Fig.3 ref 15 which all show that the heating element has some portion which extends outwards through a housing in order provide an electrical connection).  
As to claim 6, Modified Ringler teaches the device of claim 1, wherein the heating element has control wires (best seen in Rousseau Fig.6 ref 38), which are provided in the same duct as a cleaning agent inlet (best seen in Rousseau Fig.3). Thus, at least some portion of the heating element is partially disposed within the cleaning agent inlet.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ringler (US20180201232A1) in view of Rousseau (US20160103316A1), Dellock (US20180363945A1), Schlein (DE102014205108A1), Bulgajewski (US20180017785A1), and Chu (US20120170119A1) as applied to claims 1 & 9 above, and further in view of Schmidt (US20180265049A1).
As to claims 10-11, Modified Ringler teaches the device of claims 1 & 9, wherein device and sensor are designed for a vehicle (Ringler [0021]). It is well understood to apply a camera and camera cleaning device on a vehicle, when the very purpose of the combined camera and cleaning device are for use on vehicles and it is desired to do so. Alternatively, Schmidt discloses an art related sensor and cleaning apparatus (abstract) for a vehicle (see Fig.1 ref 30) and further showcases that is known to supply said sensor and apparatus to a vehicle, as it is the desired purpose. Thus, one of ordinary skill in the art would have found it obvious to supply the camera and cleaning device on a vehicle.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ringler (US20180201232A1) in view of Rousseau (US20160103316A1), Dellock (US20180363945A1), Schlein (DE102014205108A1), Bulgajewski (US20180017785A1), and Chu (US20120170119A1) as applied to claim 1 above, and further in view of Munk (US20140374505A1), Glickman (US20180354467A1), and Rehs (US6501907B1).
As to claim 13, Modified Ringler teaches the device of claim 1, wherein heating element is isolated from the wetted part of the annular channel. This isolation is provided a casting process using a potting compound (Schlein [0002 & 0007]). The potting compound reading a casting compound. However, assuming arguendo that Modified Rousseau does not teach the limitations of a casting compound covering the heating element to isolate it, such a well-known feature in the art, as evidenced by Munk, Glickman, Rehs
Munk discloses an art related washer device for a vehicle (abstract), wherein sealing compound is known for holding a heating element in place and sealing/isolating the heating element to extend service life (abstract, [0002 & 0006-0007]).
Glickman discloses an art related washer device for a vehicle (abstract), wherein a heating element (Fig.3 ref 60) is provided in an isolated polymer pour [0045], thereby reading on a casting compound. The polymer coating prevents the heating from shorting [0045]
Rehs discloses an art related washer device for a vehicle (abstract) wherein a compound isolates and insulates a heater (Col.2 lines 65 to Col.3 line 10), thereby reading on a casting compound. 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to further modify Ringler to encase the heating element within a casting compound in order to isolate and hold the heating element (Munk abstract or Rehs abstract) and/or prevent shorts (Glickman [0045]). It is in the purview of one of ordinary skill in the art to utilize one known method of isolating a heating element in place of another known method, with a reasonable expectation of success.

Claims 1-6, 9, & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez Galera (US20150344001A1) in view of Rousseau (US20160103316A1), Dellock (US20180363945A1), Schlein (DE102014205108A1), Bulgajewski (US20180017785A1), and Chu (US20120170119A1).
As to claims 1-3, 9, & 12, Lopez Galera discloses a cleaning device (abstract) with an optical sensor (Fig.1 ref 1) for cleaning the lens of the sensor (Fig.1 ref 2), wherein the device comprises: a housing (Fig.1 combinations of refs 10, 11, & 17) that house the sensor; an annular channel (see Fig.3 ref 14 & Fig.5 ref 23) within the housing that is filled via an inlet (Fig.1 ref 13) and partially encloses the transparent element (see Figs.1-4); at least one nozzle (Fig.1 ref 22) hat is fed from the annular channel [0045 & 0047] to spray liquid on the lens; the annular channel is formed by a recess inside the housing which radially surrounds an optical axis of the sensor (see Figs.3-5) and is closed by a cover element (Figs.3-4 ref 20); the nozzle being disposed on the cover element [0045] and an interface between the cover element and housing is made liquid tight via gaskets [0060], thereby defining a firm friction/pressure bond; and the nozzle is one piece with the cover (see Figs.1, 3, & 5). Lopez Galera does not teach the presence of an electrically conductive heating element or the element having an annular portion in the annular channel, however such a feature would have been obvious in light of the teachings of Rousseau, Dellock, and Schlein. 
Rousseau teaches an art related camera cleaning device (abstract) that uses annular channels to supply fluid to a camera lens (see Figs.1-4) and further discloses the use of a heating element (Fig.5 ref 36) formed on an area of a housing that adjoins the annular channel in order to de-ice the camera [0036]. The heating element is formed as an electrically conductive wire in a flat element (see [0035]; Sheets are known to be flat, see definition A2 at https://dictionary.cambridge.org/us/dictionary/english/sheet) and is located in the housing outside an annular channel (see Figs.5-6 & [0036]). 
Dellock discloses an art related washer for vehicles wherein a heating element may be located adjacent a fluid flow path but isolated from the flow path [0039] via being recessed further within a layer. The heating element is metallic in nature [0013 & 0049]. Accordingly, a channel can be construed to include the recessed portion in which a heating element is disposed. The heating element located adjacent the flow path, allows for heating of fluid and facilitates removal of debris and ice [0030-0031].
Schlein discloses an art related washing system for a vehicle (abstract), wherein a heating element is isolated from a wetted area (Fig.3 ref 16) via a wall [0016]. The heating element being provided in the wall of the nozzle formation (Fig.3) allows for large water channel designs and a low temperature requirement to prevent freezing [0009]. The heating element is also molded/casted with water channel of the nozzle element in order to make the device more cost effective [0007].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Lopez-Galera to incorporate a ring shaped heater element inside an isolated and recessed portion of the annular channel. Such a modification allows the fluid to be heated to facilitate removal of debris and ice (Dellok [0030-0031]) while also allowing for larger water channel designs with lower temperature requirements to prevent freezing (Schlein [0007]). One of ordinary skill in the art understands that a wire is typically made of metal (see also Dellock [0013 & 0049] indicating a wire is metal). Alternatively, should the term sheet be insufficient the indicate a flat nature, the following alternative rejection is provided.
Bulgajewski discloses an art related heater (abstract) for a vehicular camera [0002], wherein an electrical heater band is flat and annularly shaped (Fig.4-5 ref 34) and made is at least partially metallic [0040]. Chu discloses an art related defrosting device of a camera (abstract) having an annularly shaped heating element (Figs.4, 8, & 11 ref 10) that is flat in nature and metallic [0021]. Thus, both Bulgajewski and Chu disclose that a shape for a heater can be annularly shaped and flat in nature when needing to be applied in an annular manner.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to further modify Lopez-Galera to utilize an annular shaped heater that is flat in nature as a known alternative for the purposes of heating. It is in the purview of one of ordinary skill in the art to utilize one known heater shape in place of another with a reasonable expectation of success. See also MPEP 2144.04 Section IV.
As to claim 4, Modified Lopez Galera teaches the device of claim 1, wherein the heating element is disposed in the housing in the annular channel (see Dellock [0039] and Schlein Fig.3). 
As to claim 5, Modified Lopez Galera teaches the device of claim 1, wherein the heating element is at least partially disposed in the housing and outside the annular channel (see Rousseau Fig.6 ref 38, Dellock Fig.4, and/or Schlein Fig.3 ref 15 which all show that the heating element has some portion which extends outwards through a housing in order provide an electrical connection).  
As to claim 6, Modified Lopez Galera teaches the device of claim 1, wherein the heating element has control wires (best seen in Rousseau Fig.6 ref 38), which are provided in the same duct as a cleaning agent inlet (best seen in Rousseau Fig.3). Thus, at least some portion of the heating element is partially disposed within the cleaning agent inlet.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez Galera (US20150344001A1) in view of Rousseau (US20160103316A1), Dellock (US20180363945A1), Schlein (DE102014205108A1), Bulgajewski (US20180017785A1), and Chu (US20120170119A1) as applied to claims 1 & 9 above, and further in view of Schmidt (US20180265049A1).
As to claims 10-11, Modified Lopez Galera teaches the device of claims 1 & 9, wherein device and sensor are designed for a vehicle (Lopez Galera [0003, 0034-0035, & 0043]). It is well understood to apply a camera and camera cleaning device on a vehicle, when the very purpose of the combined camera and cleaning device are for use on vehicles and it is desired to do so. Alternatively, Schmidt discloses an art related sensor and cleaning apparatus (abstract) for a vehicle (see Fig.1 ref 30) and further showcases that is known to supply said sensor and apparatus to a vehicle, as it is the desired purpose. Thus, one of ordinary skill in the art would have found it obvious to supply the camera and cleaning device on a vehicle.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ringler (US20180201232A1) in view of Rousseau (US20160103316A1), Dellock (US20180363945A1), Schlein (DE102014205108A1), Bulgajewski (US20180017785A1), and Chu (US20120170119A1) as applied to claim 1 above, and further in view of Munk (US20140374505A1), Glickman (US20180354467A1), and Rehs (US6501907B1).
As to claim 13, Modified Lopez Galera teaches the device of claim 1, wherein heating element is isolated from the wetted part of the annular channel. This isolation is provided a casting process using a potting compound (Schlein [0002 & 0007]). The potting compound reading a casting compound. However, assuming arguendo that Modified Rousseau does not teach the limitations of a casting compound covering the heating element to isolate it, such a well-known feature in the art, as evidenced by Munk, Glickman, Rehs
Munk discloses an art related washer device for a vehicle (abstract), wherein sealing compound is known for holding a heating element in place and sealing/isolating the heating element to extend service life (abstract, [0002 & 0006-0007]).
Glickman discloses an art related washer device for a vehicle (abstract), wherein a heating element (Fig.3 ref 60) is provided in an isolated polymer pour [0045], thereby reading on a casting compound. The polymer coating prevents the heating from shorting [0045]
Rehs discloses an art related washer device for a vehicle (abstract) wherein a compound isolates and insulates a heater (Col.2 lines 65 to Col.3 line 10), thereby reading on a casting compound. 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to further modify Lopez Galera to encase the heating element within a casting compound in order to isolate and hold the heating element (Munk abstract or Rehs abstract) and/or prevent shorts (Glickman [0045]). It is in the purview of one of ordinary skill in the art to utilize one known method of isolating a heating element in place of another known method, with a reasonable expectation of success.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bernal (US20190137723A1) discloses an annularly shaped heating element for transparent optical devices that lies within a recessed channel (see Fig.4).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rafalowski (US20190302576A1) discloses a flat annular heating element (Fig.5) for a vehicle optical device (abstract).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Picot (US20180304863A1) discloses a cleaning device for an optical device (Fig.2) wherein heating wires are provided for heating fluid within the cleaning device (Fig.2 ref 70 & Fig.3 ref 24).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bryne (US20180207691A1) discloses a camera cleaning device with a heater and spraying member in an annular shape disposed in a nested configuration (Figs.6-7).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Karasik (US20180081169A1) discloses a camera washing device (abstract) with a housing (Fig.5), an inlet (Fig.5 ref 124), a cover (Fig.5 ref 104), a partially annular channel (Fig.5 refs 134/136/150).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Giraud (US20180272999A1) discloses an art related camera cleaning device (abstract) wherein a known way to heat liquid is by placing a heating means in a conduit to a nozzle [0028], such that a wire can run the longitudinal length of the conduit [0060]. Heating a fluid optimizes chemical properties and promotes evaporation [0061].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lomer (US20200001833A1) discloses a vehicle cleaning device (abstract) with a heating element defined prior a nozzle and near an inlet (see Fig.4 ref 21 & [0056-0057]).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Barrows (DE102014213283A1) discloses a camera cleaning device for a vehicle (abstract) having an annular channel with a nozzle (see Fig.2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711